DETAILED ACTION
Status
This First Action Final Office Action is in response to the communication filed on 26 March 2021. No claims have been cancelled or added, but claims 1, 9, 13, 15, 20-22, 25-26, and 28 have been amended. Therefore, claims 1-28 are pending and presented for examination.
The Examiner notes the Application history as including an Appeal (see at least the Notice of Appeal dated 17 December 2015, Appeal Brief dated 17 February 2016, Examiner Answer dated 25 July 2016, and Reply Brief dated 26 September 2016), Affirmance of the Examiner (dated 21 March 2018), and multiple RCEs and amendments with corresponding Office Actions (see at least 21 May 2018 to current).

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A Summary of the Response to Applicant’s Amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The Examiner further notes that the current examination guidelines include the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) as an update to the 2019 PEG.

The Patent Trial and Appeal Board (“PTAB”) Affirmance (dated 21 March 2018) of at least the 101 rejection based on the claims being directed to a judicial exception of an abstract idea is herein referred to as the “PTAB Decision on Appeal”.

MPEP § 706.07(b) states:
The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114  and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.

Therefore, at least since the claims are patentably indistinct from the claims prior to RCE and would have been properly finally rejected in the next Office Action had they been entered prior to RCE, a First Action Final Office Action is appropriate 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-12 and 27-28), non-transitory computer-readable medium (claims 13-14), and system (claims 15-26), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, claim 1 recites a computer-implemented method for managing electronic content on a website using a scalable distributed processing system, the method including: receiving, from a first server over an electronic network by at least one processor of the scalable distributed processing system, log data of user Internet activity by electronic devices of Internet users; filtering, by the at least one processor, the log data based on at least one aspect of interactions with the website by the electronic devices of the Internet users; aggregating, by the at least one processor, the filtered log data according to a by the at least one processor, a trend and calculating a trend score, concerning one or more keywords associated with the aggregated log data, by determining a difference between a frequency of the one or more keywords over the first period of time and a normalized average frequency of the one or more keywords over a second predetermined period of time, the second predetermined period of time being a longer period of time than the first period of time; determining, by the at least one processor, trend metadata associated with the trend; determining, by the at least one processor, a topic at least based on the determined trend and the calculated trend score; storing, in at least one distributed indexed database of the scalable distributed processing system, demand data as a plurality of shards, the demand data including the determined trend, the trend metadata, the topic, and the calculated trend score; querying the at least one distributed indexed database by one or more second servers of the scalable distributed processing system to retrieve the demand data; electronically transmitting, by the one or more second servers of the scalable distributed processing system, a display of an editorial console including the determined topic and trend metadata to a device of an editor of the website over the electronic network; determining desired electronic content relating to the determined topic associated with the trend; predicting traffic to the website over a period of time resulting from transmitting the desired content to devices of additional visitors to the website; determining, based on the predicted traffic associated with transmitting the desired content, a credit to transfer to a contributor for submissions of the desired content; automatically distributing a request for the desired electronic content, based over the electronic network, to solicit submissions from the content contributor, the request specifying the credit for submissions; and evaluating the desired electronic once it has been submitted from the content contributor and determining whether the credit should be adjusted.
This can be summarized, as the PTAB indicates, to be “managing electronic content, determining topics in high demand, calculating the value of electronic content, and requesting electronic content from users, such as over the Internet” (PTAB Decision on Appeal at p. 5, citing Applicant ¶ 006), but the Examiner notes that the claims never actually “manag[e] electronic content” in that the requested or solicited content is never actually displayed to users – the claims, as at appeal, merely predict what traffic would result if the content were to be provided on the website, and calculate a value based on that prediction. The Examiner also notes that the analysis here and below considers the entirety of the claim elements, both individually and as a whole or ordered combination, in the eligibility analysis provided.
Independent claims 13 and 15 are parallel in citing the same limitations; however, claim 13 is directed to a non-transitory computer-readable medium for managing electronic content on a website, the computer-readable medium storing instructions to execute a method comprising the same or similar limitations, and claim 15 is directed to a system for managing electronic content on a website, the system including: at least one server (and processor, as indicated similar to the method above) configured to perform the same or similar limitations. Therefore, claims 13 and 15 are found to be directed to the same abstract idea.

The Examiner notes that the amendments since the PTAB Decision on Appeal add a few details or change some terminology - i.e., specifically:
receiving “user Internet activity by electronic devices of Internet users” instead of “activities by Internet users” at element 1 of claim 1,
filtering the log data based on at least one aspect of “interactions with the website by the electronic devices of the Internet users” instead of “the activities” at element 2 of claim 1,
aggregating the filtered log data “according to” instead of “by” a predetermined period of time at element 3 of claim 1,
rather than “calculating a trend concerning one or more keywords associated with the aggregated log data, based on a change in a volume of activities” at element 4 of claim 1, this now recites “determining a trend and calculating a trend score, concerning one or more keywords associated with the aggregated log data” and inserts a formula for doing this – “by determining a difference between a frequency of the keywords over the first predetermined period of time and a normalized average frequency of the keywords over a second predetermined period of time, the second predetermined period of time being a longer period of time than the first predetermined period of time”,  
adding a step of “determining trend metadata associated with the trend” (as a current fifth element),
and breaking out the step of “determining a topic at least based on the determined trend and the calculated trend score” (as a current sixth element),
“electronically transmitting to a device of an editor of the website” (instead of “presenting to an editor of the website”), “a display of an editorial console including the determined topic and trend metadata” (rather than presenting “an editorial console including a the topic associated with the calculated trend and metadata related to the topic”) at current element 7 of claim 1
“determining desired electronic content relating to the determined topic associated with the trend” at current element 8 of claim 1, rather than the “topic associated with the 
“predicting traffic to the website over a period of time resulting from transmitting the desired electronic content to devices of additional visitors to the website” at current element 9 of claim 1, rather than “predicting, by the at least one processor, traffic resulting from providing the desired electronic content on the website” (as phrased at appeal) – i.e., adding the “over a period of time” in addition to some rephrasing
“determining, based at least on the predicted traffic associated with transmitting the desired electronic content, a credit to transfer to a content contributor for submissions of the desired electronic content” at current element 10 of claim 1 – using the phrasing of “transmitting” rather than “providing”, and “a credit to transfer” rather than “a monetary value to pay”,
“automatically distributing a request for the desired electronic content, based on the calculated trend score, over the electronic network, to solicit submissions 
adding the “evaluating the desired electronic content once it has been submitted from the content contributor and determining whether the credit should be adjusted” as current element 14 of claim 1,
storing, in at least one distributed indexed database of the scalable distributed processing system, demand data as a plurality of shards, the demand data including the determined trend, the trend metadata, the topic, and the calculated trend score; and querying the at least one distributed indexed database by one or more second servers of the scalable distributed processing system to retrieve the demand data; and
Applicant has reverted back to performing the receiving, filtering, aggregating, first three determining (elements 4, 5, and 6) by the “at least on processor” (as opposed to the scalable distributed processing system), and the transmitting step is now indicated as by the one or more second servers of the scalable distributed processing system, rather than by the  (for some of the steps); however, it is also noted that the determining of content and predicting of traffic (as well as determining a credit, and evaluating the desired content once submitted) is/are now NOT recited as performed by the processor (apparently now the editor, or another human, could perform these steps).


Based on the 2019 Patent Examination Guidelines (“2019 PEG”), as indicated above and as found in the PTAB Decision on Appeal, the claims appear directed to one of certain methods of organizing human activity (such as “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” – the amendments to do not appear to change at least Prong 1 of the Step 2A analysis.
The dependent claims (claims 2-12, 14, and 16-28) appear to merely indicate the type of metadata (claims 2, 14), content (claims 3, 6, 16, and 19), log data (claims 4, 17), interactions (claims 5, 9, 18, and 22), criteria for filtering (claims 7 and 20), aggregating time periods (claims 8 and 21), the mode of request distribution (claims 10, 23, and 24), receiving a submission in response to the request (claims 11 and 25), displaying the submission content, advertising, receiving ad revenue, and sending a portion of that revenue to the contributor (claims 12, 26, and 28), and/or predicted traffic being based on the content or contributor (claim 27). As such, each of the dependent claims appears encompassed by the application of the abstract idea and does not add any additional elements outside of the abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are: the method being computer-implemented, over an electronic network, using Internet activity; activities being performed by the scalable distributed processing system, the interactions being with the website by the electronic devices of the Internet users; storing, in at least one distributed indexed database of the scalable distributed processing system, demand data as a plurality of shards; querying the at least one distributed indexed database by one or more second servers of the scalable distributed processing system to retrieve the demand data; electronically transmitting, to a device of an editor of the website, over the electronic network, the content being electronic content, the predicted traffic being to the website and the visitors being to the website, the medium claims being to a non-transitory computer-readable medium for managing electronic content on a website, the computer-readable medium storing instructions to execute a method comprising the same or similar limitations, and the system claims being directed to a system for managing electronic content on a website, the system including: at least one server (with some duplications of indications, such as activities by at least one processor), as indicated above.
As indicated in the PTAB Decision on Appeal; although there are some verbiage or terminology changes, the concept appears the same, and the additional elements indicated in the PTAB Decision remain insignificant.  The calculated trend score as based on the difference between keyword frequencies and a normalized average is PTAB Decision on Appeal, however, the trend score is just calculation of a numerical representation of the trend that the idea encompasses, and even if the precise formulas recited in Applicant’s description were to be used, Parker v. Flook, 437 U.S. 584, 591-92, 198 USPQ 193, 198 (1978) indicates that the process must be new, not merely the algorithm – the algorithm is not a determining factor – and whether the algorithm was known or unknown, “it is treated as though it were a familiar part of the prior art.”  As such, the particular formula used, and/or the general calculation of a trend score (to represent a trend) appear to be insignificant.
Further, the storing as shards has been added; however, Applicant ¶ 0086 is the ONLY discussion of shards (or any derivations thereof), and specifically indicates that “Although not necessary, for performance reasons, it may be desired that the size of individual index shards is such that each shard can be stored in main memory on its node.” Therefore, this admission by Applicant specifically indicates that storing data as shards has no performance reasons to be implemented, i.e., it cannot be considered as a significant element that may improve performance. The querying a data base that has been added is merely a form of storing and retrieving information in memory that MPEP §§ 206.05(I)(A) and 2106.05(d)(II) indicate as insignificant.
Where the activities being performed by the scalable distributed processing system appears to invoke more technology, the Examiner notes that Bell, Gordon, Scalable, Parallel Computers: Alternatives, Issues, and Challenges, International Journal of Parallel Programming, Vol 22, No. 1, 1994, downloaded from 
As such, these additional element(s) do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition, implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.  The trend score and/or formula claimed do not improve the computer (they merely designate what mathematics are performed by the computer), do not require a particular machine (as found by the PTAB – see the PTAB Decision on Appeal at 7-8), do not relate to a 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, and/or using the computer to perform the calculations claimed (see the PTAB Decision on Appeal at 7-8). The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. As indicated by the PTAB Decision, the additional elements do not appear to make the claimed elements (individually, or as an ordered combination) “meaningfully different from other claims found abstract” (PTAB Decision on Appeal at 6) and “[Applicant]’s alleged improvement is in the automation of the abstract idea, which is insufficient to confer patent eligibility” (see the PTAB Decision on Appeal at 8, citing to Bancorp, and OIP Techs). 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements appear to each be well-understood, routine, conventional computer functions, such as receiving and transmitting over a network, performing repetitive calculations, etc. as indicated by 
As acknowledged by the PTAB Decision on Appeal, there is not an indication the Examiner can find (nor that the PTAB has found) in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility (see the PTAB Decision on Appeal at 7), and any improvements that may be realized do not appear to be a technical solution (Id. at 8).
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea and therefore only limit the application of the idea, and not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  



Allowable Subject Matter
Claims 1-28 are allowable over the prior art.

Where the closest art of record, Ketchum, Wan, Yudkin, and Grouf (as recited in the 19 September 2018 Office Action) discloses the majority of the claims, this does not disclose the amended mathematical operations for calculation of the trend score (i.e., “by determining a difference between a frequency of the keywords over the first predetermined period of time and a normalized average frequency of the keywords over a second predetermined period of time, the second predetermined period of time being a longer period of time than the first predetermined period of time”).  Where apparently any trend calculation providing a quantification of a trend would compare actions or interactions over time periods, and at least Collins (U.S. Patent Application Publication No. 2009/0327028) appears to disclose the same essential formula with keyword trends (Collins at 0067) and detecting differences to normalized data (Collins at 0102, related to click through rate data); however, the specifics of the claimed formula does not appear reasonably obvious based on the number of references required. As such, the present claims are hereby indicated as allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 18 May 2020 have been fully considered but they are not persuasive.

Applicant argues that “the independent claims are not directed to an abstract idea at least because the present claims recite novel and technical features that are clearly more than a generalized application of an abstract idea, but rather involve a practical application of a particular technological solution” (Remarks at 14). The only possible indication of this is (following a repeat of claim 1), is an assertion that “the pending claims are analogous to those held to be eligible in Amdocs” (Remarks at 16). However, although the term “distributed” is used, it is interpreted in Amdocs very specifically based on the specification and previous holdings – i.e.,
We construed "enhance" as meaning "to apply a number of field enhancements in a distributed fashion." Id. at 1340. We took care to note how the district court explained that "[i]n this context, `distributed' means that the network usage records are processed close to their sources before being transmitted to a centralized manager." Id. at 1338. And we specifically approved of the district court's "reading the `in a distributed fashion' and the `close to the source' of network information requirements into the term `enhance.'" Id. at 1340.
(Amdocs, 841 F.3d 1288, 1300 (Fed. Cir. 2016)
Therefore, the indication to enhance based on distributed architecture in Amdocs is specific to that case and quite distinct from the instant case. Where a particular architecture configuration was required in Amdocs so as to constitute an improvement (i.e., to “enhance”), the instant claims require nothing similar. The instant claims merely require ANY form of a distributed architecture – even the Remarks at 17). The distributed indexed database is only indicated (and argued) as storing the shards of information (Id.), but Applicant ¶ 0086 specifically indicates that this is “not necessary, for performance reasons”. The description of the distributed database indicates that it may be any/one of several types (e.g., “a Hadoop distributed file system (‘HDFS’)” at Applicant ¶ 0085, and/or “a Lucene/Solr distributed index, Sphinx distributed index, or Lemur/Indri distributed index” at Applicant ¶ 0086); however, these are only indicated by name such that the only support for them is in the context that they are such well-understood, routine, conventional database types or structures that they require no further description.
Applicant then alleges that “the claimed system provides improved network processing speeds and facilitates the management and processing of large volumes of data”; however, the Examiner has searched for this concept in Applicant’s specification and does not find it. There does not appear to be any indication of improved network speed – “speed” does not even exist in the specification, and “process” (and its derivations) merely refers to processing, a processor, process flows, etc., but apparently never in relation to improving the processing. There is no indication of any requirement for “large volumes of data” at the claims – the claims encompass using essentially miniscule amounts of data, such as a couple or few data logs (so as to aggregate). Therefore, the allegation of improvement is not tied to the activity claimed – if the improvement were to be found, it would not appear to be necessarily due to the claimed activity.
Remarks at 14); however, there does not appear to be any further comment or reasoning for this allegation. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Therefore, Applicant’s arguments are considered to be not persuasive.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jogalekar, Prasad, et al., Evaluating the Scalability of Distributed Systems, IEEE Transactions on Parallel and Distributed Systems, Vol. 11, No. 6, dated June 2000, downloaded on 14 July 2021 from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=862209, indicating that “Many distributed systems must be scalable” (at 1, Abstract and § 1).
Thrall et al. (U.S. Patent Application Publication No. 2009/0216741, hereinafter Thrall) indicates, in part, that
By monitoring the frequency of keywords in search logs over time, trends in audience interest in particular topics may be identified. These topics may then be represented as keywords or phrases with associated weights which are updated over time as audience interest changes. This information may then be used to facilitate prioritization of available media assets in a way which reflects what are currently the most interesting topics to a given audience.
(Thrall at 0023, see also Thrall at 0035), use of keyword frequency (Thrall at, e.g., 0030, 0033), and also using trend scores (Thrall at 0042, 0044).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott D Gartland/
Primary Examiner, Art Unit 3622